Citation Nr: 0521493	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  The appellant is the son of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In February 2004, the Board remanded this 
case.  


FINDING OF FACT

The veteran is not a Vietnam veteran within the meaning of 
the appropriate law and regulation.


CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. § 
1805 for a child born with spina bifida is without legal 
merit.  38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 
3.814(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  The veteran must have had Vietnam service within 
the meaning of the applicable law and regulation.  As such, 
no further action is required pursuant to the VCAA.  
Nevertheless, the appellant was notified of the VCAA in March 
2004.

The appellant is the veteran's son.  The veteran served 
during the Vietnam Era, but he did not serve in Vietnam.  
Rather, he served in Thailand.  In December 2001, the service 
department verified that the veteran's foreign service was 
limited to service in Thailand from June 22, 1968 to June 15, 
1969.  The veteran's service records support this 
verification and also do not show service in Vietnam.  

The appellant contends that his father, the veteran, worked 
as a munitions maintenance technician.  The aircrafts being 
used made daily trips into Vietnam.  He maintains that his 
father was exposed to chemical agents that were present on 
those aircrafts.  He states that this exposure resulted in 
his being born with spina bifida.  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.814(c)(1).

In this case, the evidence shows that the veteran did not 
have service in Vietnam for purposes of benefits under 
section 1805.  Under the plain language of 38 U.S.C.A. 
§ 1805(a), benefits are payable only for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  The Board finds that the 
conditions of the veteran's service in Thailand did not 
involve duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c)(1).

The Board is sympathetic to the appellant's claim.  However, 
the Board is bound by the applicable law and regulation, 
which mandates that the veteran have active military service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, to include 
service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  As such, the Board 
has no legal authority to grant the appellant's claim for 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida.

Accordingly, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


